To a petition for rehearing,
Judge Holt
. delivered the following response of the court:
The offense charged against the appellant is well ■calculated to create prejudice, instead of sympathy. She can not rely upon the latter for an acquittal. She must look to the law in its justice and wisdom to afford her a fair trial. It is highly important in such a case that it should be properly administered. It affords a much safer criterion of justice and fairness of trial, than excited public opinion. She is as much entitled to stand beneath the cegis - of the law, and <4 aim the protection of its safeguards and presump*498tions in behalf of life and liberty, as one charged with a lesser crime. The same law is to be meted out to all. Justice is sightless when she balances her scales.
Prompted by these considerations, and with a view to certainty, in determining whether the trial below was a fair one, we have carefully considered the petition for a rehearing.
Counsel insist that the demurrer to the indictment was well taken, upon the ground that the accusatory part of it is for murder, while the facts stated as constituting the offense make it a statutory one, not embraced by the accusation; and that this court, in considering it, has looked to the common law alone and improperly disregarded the statute.
It reads thus: “Any person who shall willfully strike, stab, thrust or shoot another, not designing thereby to produce or cause his death, and which is not done in self-defense, or in an attempt to keep and preserve the peace, or in the lawful arrest or attempt to arrest a person charged with felony or misdemeanor, or in doing any other legal act, so that 'the person struck, stabbed, thrust or shot shall die thereof within six months next thereafter, shall be confined in the penitentiary not less than one nor more than six years.” (General Statutes, chapter 29, article 4, section 2.)
It was held in the case of Trimble v. The Commonwealth, 78 Ky., 176, that an indictment for murder did not embrace the offense created by this statute; and that, therefore, upon the trial of one for the first-named crime, no instruction could be given to the jury relative to the latter.
*499It is now contended that this statute repealed the common law in a case like that now under consideration, and that the offense set forth in the indictment is not murder.
It is true the indictment does not charge that the act was done with the intent to kill the deceased, but avers that the purpose was to produce an abortion. It does, however, charge that the accused “did willfully, maliciously, unlawfully, - feloniously and of her malice aforethought kill” her; but aside from this, we do not think the statute takes a case of this character out of the common law rule relating to murder and manslaughter, or makes it a different offense from what it is under the common law. In short, the statute does not apply to it. It is manifest that the lawmaking power did not so intend. As already stated, by the common law, if life be destroyed in the commission of an abortion, whether the woman be quick with child or not, it is.murder, or at least manslaughter in the destroyer. This statute applies to cases where the injury is done without the consent of the injured party, and with an intent upon the part of the doer to so do it. This is manifest from the fact that the doer is not liable to punishment under it, if the act be done “in self-defense, or in an attempt to keep and preserve the peace, or in the lawful arrest or attempt to arrest a person charged with felony or .misdemeanor, or in doing any other legal act.”
In a case like that of the accused the party is liable, although the death of the victim may not have been intended, and the act done with her' consent, because it is in its character wrongful per se, reckless of life, *500and calculated to destroy it. The statute was not intended to meet such a case, and does not repeal the common law relating to it.
A dying declaration must relate to the circumstances attending the injury. Only so much of it is competent as details the manner of it. So much of the statement of the deceased as relates to the interview with the accused preceding that when the operation was performed was incompetent as evidence. This is true also of that portion of the written declaration of the deceased relative to her pregnancy. But the one merely detailed an interview with the accused, and the making of the contract to perform the operation, and the other to a fact, which was indisputably proven by the physician who attended the deceased; and the accused could not well have been prejudiced by the testimony. Its non-introduction could not have tended to produce a different result.
The jury were told that they were “the sole judges of the credibility of the witnesses and of the weight or consideration to be given the testimony of each witness.”
Such an instruction has been repeatedly condemned by this court. Abstractly, it is correct. Yet there is no reason for giving it. It is the province of the jury to give to the evidence of each witness such weight as it is .entitled to in their judgment. This they will do without such an instruction; and it, in some cases, where the circumstances are peculiar, may unduly influence them. It is better in all cases to leave them to consider the evidence without any suggestion from the court as to the manner of consideration. This *501court would, however, hesitate to reverse a case upon this ground alone; and', in our opinion, the circumstances of this one do not fairly authorize an inference even, that the accused may have been prejudiced by the erroneous instruction, or. that if it had not been given the verdict might have been different.
The petition for a rehearing is overruled.